Citation Nr: 0405054	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right leg, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from September 
1950 to September 1953 and from December 1954 to April 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran had a Travel Board hearing with the undersigned 
Judge at the RO in August 2002.


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2. Varicose veins of the right leg are manifested by multiple 
areas of varicosities with symptoms including persistent 
edema, numbness, and intermittent cramping of the lower 
extremity but not including stasis pigmentation, eczema, or 
ulceration.

3.  Varicose veins of the left leg are manifested by multiple 
areas of varicosities with symptoms including persistent 
edema, numbness, and intermittent cramping of the lower 
extremity but not including stasis pigmentation, eczema, or 
ulceration.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for varicose veins of the right leg are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.104, Diagnostic Code 7120 (2003).

2. The criteria for a disability rating in excess of 20 
percent for varicose veins of the left leg are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.104, Diagnostic Code 7120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, a March 2000 rating decision assigned a 20 
percent rating for varicose veins in each leg, effective from 
the date of the claim for an increased evaluation in 
September 1999.  The veteran filed another increased rating 
claim in December 2001.  In an April 2002 rating decision, 
the RO continued the 20 percent disability ratings for each 
leg.  The veteran filed a formal appeal in July 2002.    

The veteran contends that his varicose vein disabilities are 
more severe than currently evaluated, and that increased 
evaluations should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of increased ratings for his varicose vein 
disabilities.

I.  Increased Evaluations for Varicose Veins of the Right and 
Left Legs 

The veteran's service-connected right leg and left leg 
varicose vein disabilities are currently rated as 20 percent 
each under Diagnostic Code 7120.  

Under Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
warrant a 10 percent rating.  A 20 percent rating is assigned 
for persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is given for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  A note following Diagnostic Code 
7120 provides that the foregoing evaluations are for 
involvement of a single extremity. If more than one extremity 
is involved, each involved extremity is to be evaluated 
separately and the ratings combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
See 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7120 (2003).

A VA treatment note dated in December 2001 showed that the 
veteran complained of pain in both of his legs for years.  
Private treatment records from Dr. Roland dated in December 
2001 show that the veteran complained of back pain with 
aching in his legs.  The physician noted in the examination 
report that the veteran had varicosities bilaterally on his 
lower extremities.  In a February 2002 treatment note the 
veteran complained of cramps in his legs and numbness in his 
feet.  Additional private treatment records show that the 
veteran sought care for low back pain with radiculopathy.    

A March 2002 VA examination report stated that the veteran 
complained of intermittent cramping, swelling, and numbness 
in his legs.  It was noted that the veteran treats his venous 
disabilities with pain medication, compression stockings, and 
elevation.  The examiner detailed multiple areas of 
varicosities on different aspects of both of the veteran's 
legs.  The March 2002 examination report described the 
following varicose veins on the right leg:  (1) varicosities 
5 centimeters (cm) by 2.3 cm in diameter over the front 
aspect over the shin below the knee; (2) varicosities 11 cm 
by 2 cm in diameter on the vertical aspect to the axis going 
from the shin to the ankle; (3) varicosities 12 cm by 4 cm in 
diameter on the medial aspect above the knee; (4) 
varicosities 6 cm by 2 cm in diameter above the right ankle.  
In addition, it was noted that the veteran had varicosities 
too numerous to count on the top of his right foot with 
numerous spider veins.  Surgical scars located below the knee 
and on the medial aspect of the right ankle were noted as 
well healed and nontender. 

The March 2002 examination report also described the 
following varicose veins on the left leg:  (1) varicosities 
15 cm by 3 cm in diameter over the anterior aspect which are 
tortuous and raised; (2) varicosities 7 cm by 2 cm in 
diameter over the patella; (3) varicosities 9 cm by 3 cm in 
diameter on the anterior ankle going up the shin; (4) 
varicosities 20 cm by 1 cm in diameter on the medial aspect 
of the leg near the posterior aspect; (5) varicosities 3 cm 
by 4 cm in diameter on the medial aspect of the leg below the 
knee and the upper calf.  In addition, it was noted that the 
veteran had varicosities too numerous to count on the top of 
his left foot with numerous spider veins.  Multiple surgical 
scars on the left leg and ankle were described as well healed 
and wider than the surrounding skin with no depression or 
elevation.  
It was further stated in the March 2002 report that the 
veteran ambulates very slowly with a cane and has weakness in 
his lower extremities.  It was noted that the veteran had 
edema, which was more board like in nature in both of his 
lower extremities.  A dorsalis pedal pulse of 2+ and a 
posterior tibial pulse of 1+ were listed in the report.  The 
examiner listed the veteran's diagnosis as "history of 
varicosities of both lower extremities with history of 
stripping in the late 1970's with recurrence of varicosities 
of both legs with marked edema, cramping, discomfort", and 
weakness in both lower extremities.  In addition, the 
examiner opined that the veteran's lower extremity weakness 
was more likely related to other etiology.              

The Board acknowledges the veteran's complaints of pain, 
discoloration, swelling, and numbness in his August 2002 
hearing transcript.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his symptoms during active military service and the 
current severity of his venous disabilities.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 4.104 
with respect to the current severity of his venous 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

The Board finds that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 7120 for either of the 
veteran's service-connected varicose vein disabilities, as 
his symptomatology for each disability more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 7120.  As discussed above, the March 2002 VA 
examination report as well as VA and private treatment 
records are all void of any reference to the veteran 
suffering from stasis pigmentation, eczema, or ulceration on 
either his right or left leg.  The Board finds that an 
increased evaluation is not warranted for either of the 
veteran's service-connected varicose vein disabilities.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected varicose vein 
disabilities.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  In 
addition, it has not been shown that the service-connected 
varicose vein disabilities have required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment.  For these reasons, the assignment of 
extraschedular ratings for the veteran's varicose vein 
disabilities are not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to increased evaluations for his varicose 
vein disabilities.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran a letter dated in 
February 2002 as well as a SOC issued in June 2002, which 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The February 2002 
letter from the RO and the SOC issued in June 2002 also 
explicitly informed the veteran about the information and 
evidence he is expected to provide.  

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The February 2002 letter from the RO as well as the 
June 2002 SOC stated that the veteran should inform the RO of 
any additional information or evidence that he would want the 
RO to obtain.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the veteran in this instance.  The Board 
finds that VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claims has 
been satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the June 2002 SOC sent by the RO to the veteran 
included notice that the appellant had a full year respond to 
a VCAA notice.  It has been more than one complete calendar 
year since that notice.   Under the Veterans Benefits Act of 
2003, it is now also permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board notes that the February 2002 letter was sent to the 
veteran before the RO's rating decision dated in April 2002, 
which is the basis for this appeal.  As noted in the recent 
decision of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  In 
this case, the RO sent the veteran a detailed letter in 
February 2002, which contained notice of the plain language 
of 38 U.S.C.A. § 5103(a), before the April 2002 decision that 
is the basis of this appeal.

ORDER

An increased evaluation for varicose veins of the right leg 
is denied.

An increased evaluation for varicose veins of the left leg is 
denied. 


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



